Citation Nr: 0025513	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1971 with periods of active duty and inactive duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
light of the veteran's employment history with the VA, 
jurisdiction of this case was transferred from the Fort 
Harrison Medical and Regional Office Center, Montana, to the 
RO of Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim.  All 
available, relevant evidence necessary for an equitable 
disposition of the appeal on this issue has been obtained by 
the RO.

2.  The residuals of the veteran's service-connected right 
ankle disability do not include ankylosis or moderate 
limitation of the ankle due to pain.  Arthritis is also not 
found.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 420, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 
and 5271 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On July 14, 1979, during a weekend training session with the 
Army National Guard, the veteran sustained a compression-
contusion injury of the right foot when this foot was 
compressed between a turret and a "seat-loading bar," or 
another part of the movable and stationary structures of the 
tank.  A VA hospitalization report dated July 1979 notes 
treatment with elevation, cold packs, and analgesics.  After 
this injury, the veteran's pain subsided "rather rapidly."  
X-rays did not disclose any recent fractures or dislocations.  
Final diagnosis was contusion compression of the right foot.  

In a November 1981 statement, a private health care provider 
noted that the veteran complained of swelling of the foot and 
ankle.  It was indicated that it was painful to walk and 
impossible to run on his right foot.  Upon examination, the 
foot was found to be only slightly swollen and mildly tender 
in the mid-foot area.  Range of motion was found to be fairly 
good, with dorsiflexion to 34 degrees, plantar flexion to 
10 degrees, ankle abduction to 3 degrees, and adduction to 2 
degrees.  No neurological or vascular changes were found.  It 
was indicated that he had a mild post compression injury and 
was only "slightly incapacitated for most jobs."

At a VA examination held in November 1984, X-ray studies 
showed several ossified particles adjacent to the cuboid 
which were present in a previous study in September 1982.  
The appearance of the ankle had not changed since that time 
and no "acute injuries [were] noted."  Physical examination 
revealed no swelling, redness or tenderness at that time.  A 
1-centimeter by 1/2-centimeter subcutaneous piece of material 
or calcium, just anterior to the right medial malleolus, was 
indicated.  The ankle was not tender.  Limitation of motion 
of the ankle due to the old ankle contusion was reported.  

Outpatient treatment records were obtained by the RO.  They 
note sporadic treatment for the service-connected ankle 
disability.  In a VA examination dated August 1998, it was 
reported that over the last several years the veteran had an 
increasing amount of pain.  It was indicated that he walks 
approximately two miles, three times a week, for exercise.  
After this walking, he has some lateral malleolus discomfort 
and swelling.  

Evaluation of the ankle revealed no visible swelling or 
dermatological changes.  The veteran walked with a normal 
gait.  Tenderness to palpation along the anterior talofibular 
ligament and posterior talofibular ligament was indicated.  
There was no other tenderness to palpation noted.  There was 
no crepitus found with range of motion.  Full active and 
passive range of motion and full strength was found.  He had 
full eversion and inversion of the ankle without 
difficulties.  X-ray studies performed that month revealed no 
soft tissue swelling.  A small amount of calcific density was 
noted at the insertion point of the Achilles tendon.  No 
acute bony injury was identified.  No arthritis was reported.  
The radiologist's impression reported an essentially stable 
and unremarkable right ankle.  

At a hearing held before a hearing officer at the RO in March 
1999, the veteran stated that his gait was normal because he 
wears lifts in his shoes to straighten out his right foot.  
The veteran indicated that without these lifts, the ankle is 
not straight and he limps.  He noted pain when walking.  He 
testified that a VA physician the veteran had recently seen 
was in total disagreement with the recent VA examination of 
August 1998.  The physician reportedly stated that the 
veteran's problem was "stretched tendons" and "loose 
bones", and that the testing of range of motion and "side 
movement" on the VA examination would not demonstrate the 
actual degree of disability.  When asked by the hearing 
officer whether the VA has the reports from this VA 
physician, the veteran indicated that the physician's notes 
were associated with the claims folder.  It was also 
indicated that he sees this physician approximately every six 
months and that these treatment records were available to the 
VA examiner in August 1998.  Occasional weakness and an 
increasing amount of pain were reported.  It was contended 
that the VA physician had reported arthritis and that 
therefore the veteran should receive a 20 percent evaluation 
for arthritis and instability based on a legal opinion of the 
VA General Counsel.  The representative indicated that the 
veteran's testimony shows considerable impairment.  It was 
also contended that the medical evidence of record, including 
the VA physician reports, supports this determination.  

The RO made an additional search to obtain recent VA 
outpatient treatment records in order to ensure that all 
records had been obtained.  No additional medical records 
(other than those previously obtained by the RO) were 
indicated.  

In his March 1999 substantive appeal, the veteran stated that 
his VA physician had told him that he should appeal the 
evaluation of his ankle.  It was now contended that the VA 
evaluator who had examined the veteran's ankle had not read 
his medical reports.  It was also contended that his ankle 
had deteriorated over the years and it was unstable, giving 
out on any unlevel ground, and was painful most of the time.  

In order to ensure that the veteran's right ankle disability 
had been properly examined, the RO obtained an independent 
medical evaluation of the ankle in April 1999.  The 
independent evaluator noted that records from the VA hospital 
were available for review, including those from the physician 
specifically noted by the veteran in his March 1999 
substantive appeal and at the hearing held before a hearing 
officer at the RO that month.  Physical evaluation revealed 
that the veteran's gait was unrestricted and normal, with 
normal heel-to-toe walking.  Inspection of the right ankle 
revealed some hyperpigmentation over the lateral aspect of 
the ankle.  There was no soft tissue swelling, no effusion, 
and no increased skin warmth.  It was indicated that there 
was a question of a slight amount of decrease in subtalar 
motion on the right as compared to the left, but this was 
"minimal."  Stability of the ankle was normal in the 
lateral aspect of both ankles to inversion.  Eversion 
revealed normal stability in both ankles.  Sensation was 
intact in the foot and ankle.  Motor function was also found 
to be normal in the foot and ankle.  X-ray studies from 
August 1998 revealed essentially no abnormalities except for 
some calcification of the Achilles insertion on the heel.  

The independent medical evaluator, an orthopedic surgeon, 
noted that the veteran had some hypersensitivity around the 
lateral aspect of the ankle to palpation.  A "slight" 
increase in discomfort (apparently when walking or on uneven 
surfaces) was noted.  The examiner stated that the veteran 
did not have any significant loss of motion compared to the 
opposite ankle and did not have any evidence of instability.  
It was indicated that the veteran's complaints were probably 
related to hypersensitivity and hyperirritability of the soft 
tissue structures of the ankle that seemed to be currently 
treated appropriately with a lateral heel wedge.  Based on 
the fact that there was no gross instability, surgical 
stabilization of the ankle did not appear to be indicated.  

The veteran's representative prepared written argument in 
November 1999 and July 2000.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's condition 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  Under Diagnostic Code 5271, marked limitation 
of motion of the ankle warrants a 20 percent evaluation.  A 
moderate limitation of motion of the ankle warrants a 
10 percent evaluation.  

The residuals of the veteran's service-connected right ankle 
disability do not include marked limitation of motion of the 
ankle.  A detailed review of the medical evaluations of 
record (including, but not limited to, the independent 
medical opinion of April 1999, the VA examination of 1998, 
the VA examination of 1984, and the outpatient treatment 
records of the veteran's VA physician cited by the veteran 
within his March 1999 substantive appeal) would not support 
the determination that he has a marked limitation of motion 
of the ankle.  Even with consideration of the veteran's 
complaints of pain, the evidence of record simply does not 
support the conclusion that he has marked limitation of 
motion of the ankle caused by his service-connected 
disability.  

The Board has considered the contention that the U.S. Court 
of Appeals for Veterans Claims (Court) precedents support the 
availability of separate ratings under Diagnostic Codes 5271 
and 5003 with consideration of the VA General Counsel's 
opinion in VAOPGCPREC 23-97.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 provides that degenerative arthritis (established 
by X-ray findings) will be rated on the basis of limitation 
of motion of the appropriate Diagnostic Code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
"noncompensable" under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
effectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (1999).  

In this case, the objective medical evidence of record does 
not indicate that the veteran currently has arthritis 
recognizable under the rating schedule in the right ankle.  
The record does show a notation on an outpatient treatment 
record in July 1995 of "post traumatic arthritis", however, 
this notation did not cite to any X-ray study demonstrating 
the presence of arthritis.  The record does not contain any 
X-ray evidence confirming the presence of arthritis.  X-ray 
studies taken after the injury in 1979 and in November 1984 
failed to demonstrate arthritis.  X-rays taken in August 
1998, while noting a small amount of calcific density in the 
insertion point of the Achilles tendon, fails to note 
degenerative changes.  The rating schedule requires that 
arthritis be confirmed by X-ray before a compensable 
evaluation may be assigned for arthritis.  Diagnostic Code 
5003.  It is clear from these serial X-ray studies that 
arthritis demonstrated by X-rays has never been demonstrated. 

Based on the evidence cited above, a separate evaluation 
utilizing the VA General Counsel Opinion in VAOPGCPREC 23-97 
and the Court's rational in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) is not warranted.  Even if 
warranted, this would not produce an increased evaluation.  
Based on the evaluations cited above, without taking into 
consideration the veteran's difficulties associated with pain 
and the use of a corrective device in his footwear, a 
10 percent evaluation for moderate limitation of motion of 
the ankle could not be justified.  Numerous evaluators have 
indicated only a slight degree of limitation of motion (if 
any) was present.  This would not support the current 
evaluation under Diagnostic Code 5271.  Without taking into 
consideration the veteran's complaints of pain and the use of 
a corrective device in his footwear, a 10 percent evaluation 
for moderate limitation of motion of the ankle could not be 
justified.  In any event, as the veteran is currently 
receiving a 10 percent evaluation for limitation of motion, a 
separate rating cannot be assigned under Diagnostic 
Code 5003.  As the veteran is currently receiving a 
10 percent evaluation based on limitation of motion, a 
10 percent evaluation under Diagnostic Code 5003 cannot be 
justified.  

An orthopedic consultation in August 1995 provided an 
impression of instability.  Instability was also noted on 
occasion in the outpatient treatment records in 1995 to 1997.  
But instability was not noted within one year of the date of 
the claim for increase in June 1998, which is the maximum 
span the effective date of award provisions may place under 
consideration for award of an evaluation based upon the 
current level of disability.  While the veteran reported he 
once used a brace at his hearing, he indicated he did not use 
one currently.  In any event, the Board finds that far more 
weight must be accorded to the objective medical evidence of 
record than to the lay perception of instability.  In this 
instance, instability of the ankle was not objectively 
confirmed on either recent examination.  Accordingly, the 
Board concludes that the clear weight of the most probative 
evidence is against the award of a current disability rating 
based upon instability.

The Board has reviewed all treatment records and all VA 
evaluations of the right ankle.  None of these treatment 
records or examinations would support the conclusion that the 
right ankle disability causes moderate limitation of motion.  
There is no pattern of incoordination associated with the 
service-connected disability, nor is there any indication 
that the disability would cause more than a slight impairment 
in the veteran's ability to function.  The objective medical 
evidence of record (including the outpatient treatment 
reports cited by the veteran in his substantive appeal) would 
support this finding.  While the veteran has complaints of 
pain associated with his right ankle disability, those 
subjective complaints would not provide a basis to indicate 
the presence of marked limitation of motion of the ankle 
under Diagnostic Code 5271 or even a moderate limitation of 
motion of the ankle.  A 10 percent rating under Diagnostic 
Code 5271 is the most liberal rating feasible on this 
evidentiary record.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1999).  The Board finds no other Diagnostic Code 
that better suits the veteran's complaints based on the 
objective medical evidence of record.  

In making this determination, the Board has considered 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (ankylosis in the 
ankle).  However, no ankylosis of the ankle is found.  
Accordingly, an increased evaluation for the veteran's right 
ankle disability is not warranted.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations, which the Board finds to be highly probative, 
there is no evidence which the Board has found credible and 
of significant probative weight to indicate that the service 
related disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
this disability interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

Finally, the Board does not find there is an approximate 
balance of positive and negative evidence that would empower 
the Board to apply the benefit of the doubt doctrine.  The 
objective evidence is clear and compelling and does not 
support the subjective complaints such as to sustain an 
increased rating.  


ORDER

Entitlement to an increased evaluation for a right ankle 
disability is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

